Citation Nr: 9910219	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-21 456	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic nasal 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating action of the RO.  



FINDINGS OF FACT

1.  The Board in a December 1991 decision denied the 
veteran's claim of service connection for a chronic nasal 
disorder.  

2.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claim has been associated 
with the claims file since the last Board decision.  



CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a chronic nasal disorder has been presented.  
38 U.S.C.A. §§ 1110, 1111, 5107, 5108, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

A careful review of the veteran's service medical shows that 
his entrance examination in November 1953 was negative for 
any nasal condition.  On a request for a nasal x-ray study in 
January 1954, trauma was noted on pertinent clinical history.  
The x-ray study was normal.  

In October 1954, the veteran was admitted to a military 
hospital with complaint of intermittent nasal obstruction of 
many years.  It was noted that the veteran had difficulty 
breathing through his nose since a fracture two years 
previously.  His past medical history was noted to have been 
non-contributory.  An examination noted that he had a rather 
marked distortion and deviation of the nasal septum.  He 
underwent surgery the following day where a submucous 
resection was performed.  His postoperative course was 
uneventful, and he was discharged in good condition.  On a 
clinical record cover sheet dated in November 1954, it was 
noted that the cause of the veteran's deflection of nasal 
septum was undetermined, and that it had existed prior to 
service.  The service discharge examination in October 1955 
noted that the veteran had been hospitalized for 10 days due 
to a fractured nose.  

A VA examination was conducted in September 1981.  The 
veteran's nasal cavities were shown to have been clear; he 
was breathing well; there was no evidence of any obstruction; 
and no complaints relating to a nasal condition was offered 
by the veteran.  

The Board in a December 1991 decision denied the veteran's 
claim of service connection for the postoperative residuals 
on the basis that a nasal condition had preexisted service, 
the inservice surgery had the effect of ameliorating the 
condition and there were no complaints of a nasal condition 
after surgery.  

In March 1997, the veteran attempted to reopen his claim of 
service connection for nasal disability.  The veteran stated 
that his nose was asymptomatic prior to service, but that he 
was punched in the nose, causing a fracture.  He has also 
contended that, even if he had a preexisting nasal condition, 
it had worsened during service as evidenced by the necessity 
for surgical repair.  The following evidence was presented or 
secured.  The veteran resubmitted the service medical records 
pertaining to his inservice nasal condition.  

A VA examination was conducted in January 1998.  The veteran 
stated that, when he was in the Army, a drill instructor beat 
him in the face.  He stated that he went to the dispensary 12 
hours later, but no hospital visit was arranged.  Reportedly, 
he was x-rayed in Germany several months later and underwent 
an operation.  He cited a normal preinduction physical and 
then noted the abnormalities which were found later.  He 
stated that he was not able to breathe through his nostrils.  
He stated that he had headaches constantly due to "stopped 
up sinuses," had pain in the frontal region of his head, he 
mouth breathed as a result of this trauma to his face, he did 
not usually have a nasal discharge but also stated that he 
stayed "plugged," the surgery did help in that "half-
opened" his nasal passages, the left side of his nose was 
generally closed in the morning, and never fully opened but 
was open at present.  The right side was usually open 
normally more than the left.  He had had problems since 
surgery especially with the frontal sinus.  He had had 
infrequent sinus infections in the paranasal maxillary 
sinuses.  He stated a few times a year he would have nasal 
drainage which was yellow in color.  Usually it was clear to 
white.  He stated he did not have full-blown headaches, but 
pain in his brow region on a chronic basis.  He stated he had 
marked dependent tenderness when he got a cold and this was 
in the brow region, as well.  He had no dyspnea at rest or 
with exertion.  He had a bony deformity to the bridge of his 
nose that he pointed out.  He had no speech impairment.  He 
had had allergy attacks which, he stated, were usually due to 
pollen a couple of times a year.  

The examination noted that the veteran was in no acute 
distress.  He had some discomfort with palpation of the brow 
region, and no significant discomfort with palpation of the 
paranasal or maxillary sinuses.  The left nasal canal was 
narrowed in the nose.  A bony deformity was noted to the 
bridge of the nose, more marked on the right side of the 
nose.  Nasal bone x-ray studies were found to be normal, 
except that the veteran had a deviated septum, right deviated 
to the left.  He had evidence of chronic sinusitis to the 
frontal sinus region with no significant abnormality to the 
paranasal or maxillary sinus regions.  

Probable chronic sinusitis to the frontal sinuses; and remote 
history of facial trauma requiring surgical repair of the 
nose, specifically deflection and nasal septum repair in 
October 1954 were diagnosed.  

The examiner stated that he reviewed the veteran's claims 
file and noted that the veteran had a normal preinduction 
physical with no complaints referable to the ears, nose, 
throat, teeth or gums.  An Army hospitalization for a 
fractured nose for ten days in June 1954 was noted.  The 
veteran was admitted on October 1954 with a chief complaint 
of intermittent nasal obstruction for many years.  The 
veteran had stated that this was incorrect, as he had never 
had nasal obstruction prior to the injury he sustained in the 
service.  He also stated that, even if he had this 
preexisting condition, it certainly had worsened with the 
facial trauma requiring surgery.  A marked distortion 
deviation of the nasal septum was noted and again these were 
not found on his preinduction exam.  He was taken to surgery 
and deflection of the nasal septum and septectomy under local 
Procaine anesthesia was completed.  

The veteran's otolaryngologist, S. Kenneth Wolfe, M.D., in a 
letter dated in February 1998, noted that the veteran had 
told him that a drill instructor in service had punched him 
in the nose.  This necessitated surgical repair in October 
1954.  The veteran had had difficulty breathing since then.  
On examination, a bilateral septal deformity was noted.  The 
physician stated that the deformity "certainly could be a 
post-traumatic situation" and still remained a problem.  

In a letter dated in December 1998, the veteran's physician, 
David R. Ayers, M.D., stated that the veteran's entrance 
examination into service was normal and that he had a history 
of being punched in the face and subsequent septal repair in 
service.  The physician noted that the inservice surgical 
report noted that the veteran's nasal condition had existed 
for many years; however, he stated that this conclusion did 
not seem consistent with either the veteran's history or the 
entrance examination.  


II. Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  A 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  This 
presumption may be rebutted by clear and unmistakable 
evidence demonstrating that the injury or disease preexisted 
service.  38 U.S.C.A. § 1111; 38 C.F.R § 3.304(b) (1998).  

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  
Similarly, a final decision of the RO may not "thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to these rules states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. §§ 5108, 7104(b).  Therefore, once a Board or RO 
decision becomes final, the Board does not have jurisdiction 
to consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380 ( Fed. Cir. 1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Material 
evidence has been defined such new evidence that bears 
directly or substantially on the specific matter and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Probative evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  In determining 
whether evidence is probative (that is, whether it supplies 
evidence the absence of which was a specified basis for the 
last disallowance), the specified bases, as discernible from 
the last decision, for disallowance must be considered.  See 
Evans, supra.  

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the December 1991 Board decision.  Dr. Ayers' opinion, 
made after a review of the veteran's service medical records, 
that the veteran's nasal condition did not preexist service 
is "new" because it has not been previously considered and 
is not cumulative of evidence previously considered.  It is 
"material" because it is relevant to and probative of the 
reason for the previous denial; i.e., that the veteran's 
nasal condition did not preexist service.  It is also 
significant and must be considered to fairly decide the 
merits of the claim.  Thus, the Board concludes that the 
veteran's claim is reopened.  



ORDER

New and material evidence to reopen the claim for service 
connection for a chronic nasal disability has been submitted.  
Accordingly, to this extent, the appeal is allowed, subject 
to the discussion hereinbelow.  



REMAND

In light of the Board's conclusion that the claim of service 
connection for the chronic nasal disability is reopened, the 
claim must be reviewed on a de novo basis.  Manio, supra.  To 
ensure that the veteran's procedural rights are protected so 
far as his being given adequate notice and opportunity to 
present argument and evidence on the underlying question of 
service connection, a remand of the case to the RO is 
indicated.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
addition, other development of the record is indicated in the 
Board's opinion.  The RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all additional treatment 
records concerning a nasal condition, 
dated since 1999.  

2.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  All 
indicated development should be taken in 
this regard.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

